Case 1:19-cv-04216-ILG-PK Document 45-2 Filed 09/16/19 Page 1 of 3 PagelD #: 269

EXHIBIT “A”
Case 1:19-cv-04216-ILG-PK Document 45-2 Filed 09/16/19 Page 2 of 3 PagelD #: 270

New Jersey Office
1719 Route 10 East

Suite 106

atl,
Gli) LAW OFFICES OF Pasi NI O74

ALAN R. ACKERMAN F. (978) 898-1230

New York Ollice

26 Whitticr Road

Blauveli, NY 10913

Please respond to NJ Office

June 20, 2018 Alan R. Ackerman, Esq.

Counsellor at Law
. . a : araesq@alanackermanlaw.com

Via Email & First Class Mail Admitted NJ, NJ District Court

Paul Batista, P.C. 3rd Cir. Court of Appeals

Paul Batista, Esq. : A 7

26 Broadway- Suite 1900 steveniS Jayselxea.
sjayson@alanackermanlaw.com

New York, NY 10004 Admitted NJ, NY

NJ District Court, EDNY, SDNY

Re: Jus Broadcasting Corp., Jus One Corp., Jus Punjabi, LLC
and Worldwide Affiliates

Dear Mr. Batista:

Following our brief conversation on Monday afternoon, I was surprised by the
tone and content of your letter of June 14". I was hoping that Ms. Sandhu, individually
and acting on behalf of all of her corporate entities, would have at least acknowledged
the receipt of the monies and an obligation to either issue membership units in her
Limited Liability Companies or a proposal to repay the debt with interest. Instead, the
letter attempted to intimidate Mr. Gill by calling him a liar, overbearing, guilty of
fraudulent conduct, and extortion. The correspondence further attempts to intimidate
me by alleging that any litigation commenced based upon the monies advanced by
Mr. Gill for the payment of operating expenses for these entities and obligations to
third parties will be met with a frivolous lawsuit claim. Neither Mr. Gill nor I are
impressed by this bravado.

Your correspondence also threatens Mr. Gill with criminal liability to the
Internal Revenue Service, along with threats of personal interference with his family
relations and business associates. This statement is viewed as an attempt to
blackmail Mr. Gill from pursuing his claims. These threats further inflame Mr. Gill, and
are counterproductive if this matter is to be amicably resolved.

I strongly suggest that your client reconsider her position and respond in a more
appropriate fashion. Unless further is received addressing this issue within seven
days, Mr. Gill will file suit without further notice.

As you are aware, you have a conflict of interest, having previously represented
Mr. Gill and having engaged Mr. Gill in several conversations concerning the money
lent to Ms. Sandhu, stating to Mr. Gill, “You have a good case.” Unless the parties can
reach an agreement, Ms. Sandhu and the entities will need to retain a different
Case 1:19-cv-04216-ILG-PK Document 45-2 Filed 09/16/19 Page 3 of 3 PagelD #: 271

Paul Batista, Esq.
June 20, 2018
Page 2

 

attorney.

Finally, I must also comment upon your claim of illegal wiretapping. Asa
criminal defense attorney, with 45 years of experience, I am sure that you are aware
that one cannot “wiretap” an in-person conversation with two people when the
person who records is one of the parties to the conversation. As you are aware, only
one party to a conversation needs to consent.

I await your further response.

Very truly yours,
LAW “FILE CaP yom
ARA/bc BY: ALAN R. ACKERMAN, ESO.

cc: Mr. Kashmir Gill
